IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-20508



     RICHARD M. FLEMING,

                                             Plaintiff-Appellant,

            versus


     UNIVERSITY OF TEXAS, HEALTH SCIENCE CENTER
     AT HOUSTON; JAMES T. WILLERSON, M.D.;
     HEINRICH TAEGTMEYER, M.D.; GERALD V.
     NACCARELLI, M.D.; RICHARD W. SMALLING, M.D.,

                                             Defendants-Appellees.



         Appeal from the United States District Court for the
                      Southern District of Texas
                            (H-94-CV-4204)


                         December 9, 1996
Before REAVLEY, GARWOOD and BENAVIDES, Circuit Judges.*

PER CURIAM:

     Plaintiff-appellant appeals the magistrate judge’s summary

judgment dismissing his claims against defendants-appellees. After

considering the briefs, argument of counsel, and relevant portions

of the record, we conclude that the contentions that appellant

raises on appeal were correctly disposed of by the magistrate judge

in her April 19, 1996, memorandum and order, essentially for the



     *
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
reasons   stated   therein.   Accordingly,   the   judgment   of   the

magistrate judge is

                                                     AFFIRMED.




                                 2